NUMBER 13-20-00216-CR

                  COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI – EDINBURG


LUZALBERT HERNANDEZ,                                  Appellant,

                              v.

THE STATE OF TEXAS,                                   Appellee.


            On appeal from the 377th District Court
                  of Victoria County, Texas.
                           NUMBER 13-20-00357-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LUZALBERT HERNANDEZ
A/K/A LUZ ALBERT HERNANDEZ,                                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.



                                        ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam
       Cause number 13-20-00216-CR is before the Court on appellant Luzalbert

Hernandez’s sixth motion to extension to file his brief of forty-five days until July 5, 2021.




                                              2
Hernandez had previously had filed motions for extension of time in July 2020, August

2020, October 2020, January 2021, March 2021, and now this current motion.1

       Hernandez also has in this Court, cause number 13-20-00357-CR, which also has

a brief due in May 2021. This Court is sua sponte considering this motion for extension

of time for both cases.

       The Court, having fully examined and considered Hernandez’s motion for

extension of time to file the brief, is of the opinion that, in the interest of justice, the motion

for extension of time to file the brief should be granted in part and denied in part with this

order. The Court GRANTS appellant’s motion for extension of time in both cause numbers

and will allow Hernandez an additional twenty (20) days to file his brief; it is now due on

June 8, 2021. However, any further motions for extension of time will not be entertained

and the case would be dismissed for want of prosecution.



                                                                              PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed on the
19th day of May, 2021.




       1Hernandez’s motion in October 2020 led to this case being abated in November 2020 to determine
Hernandez’s indigency status. The cause was reinstated in December 2020.

                                                  3